Citation Nr: 9917417	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-06 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
January 1971.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a September 1996 rating 
decision, in which the RO denied the veteran an increased 
rating for his service-connected left knee disorder, then 
evaluated as 10 percent disabling.  The veteran filed an NOD 
in October 1996 and, in a subsequent SOC issued by the RO in 
January 1997, the veteran's disability rating was increased 
to 20 percent, with an effective date from February 1996.  
The veteran filed a substantive appeal in February 1997.  
Supplemental statements of the case (SSOCs) were issued in 
September 1997 and October 1998.  In February 1999, the 
veteran testified before the undersigned Member of the Board 
during a Travel Board hearing at the VARO in Los Angeles.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. In April 1998, a VA medical examination of the veteran's 
left knee revealed range of motion findings of flexion to 
100 degrees with moderate pain, and extension to 0 degrees 
with no pain; there was mild and diffuse edema, and 
moderate degenerative changes were shown on radiographic 
study.  

3. The veteran's left knee does not exhibit ankylosis, 
limitation of flexion to 15 degrees or extension to 20 
degrees, and there is no impairment of the tibia and/or 
fibula.


CONCLUSION OF LAW

The schedular criteria for a rating greater than 20 percent 
for the left knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.71a, Diagnostic Code 5257 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that, in April 
1971, he was service connected for aggravation of a pre-
service left knee disorder.  The disability was determined to 
be 10 percent disabling, with an effective date from January 
1971.  In May 1972, the disability rating was increased to 30 
percent.  Subsequently, it was reduced to 10 percent in 
September 1975, with an effective date from March 1975.  

Thereafter, in February 1996, the veteran requested that his 
left knee disability rating be re-evaluated.  In March 1996, 
the RO received treatment records from the VA medical center 
(VAMC) at West Los Angeles, dated from July 1980 to December 
1989.  In particular, these records noted complaints and/or 
diagnoses of left knee pain and instability.  Radiographic 
studies reflected degenerative changes, and the veteran was 
noted to wear a left knee brace.  

In November 1996, the veteran underwent a medical examination 
for VA purposes.  The examiner noted the veteran's reported 
history of a ruptured cruciate ligament, and that he had had 
surgery performed on his left knee twice.  Upon further 
clinical evaluation, the left knee joint was noted to be 
loose, and there was evidence of crepitation of the knee 
joint on flexion and extension.  Both anterior Drawer's and 
Lachman's signs were positive.  Range of motion testing 
revealed flexion of the left knee to 130 degrees and 
extension to 170 degrees.  The examiner's diagnosis was 
healed anterior cruciate ligament repair with arthrosis.  

In December 1996, the RO received University of Southern 
California Medical Center treatment records, dated from 
November 1982 to March 1988.  In particular, these records 
noted treatment for colitis, and for trauma suffered by the 
veteran after he was assaulted. 

In January 1997, the veteran's disability rating for his left 
knee was increased from 10 to 20 percent, effective 
retroactively to February 1996.  Subsequently, the RO 
received a VAMC Long Beach progress note, dated in August 
1997.  The note reflected the veteran's complaints of chronic 
left leg pain.  

Thereafter, in April 1998, the veteran underwent an 
additional medical examination for VA purposes.  The examiner 
noted the veteran's reported medical history to include left 
knee surgeries during the 1970's and 1980's, and that he 
currently suffered from intermittent left knee pain.  On 
further clinical evaluation, the veteran was noted to have 
healed longitudinal surgical scars on his left knee.  
Moderate tenderness was noted over the anterior, anterior-
medial, and anterior-lateral aspects of the left knee, with 
mild and diffuse edema.  Range of motion testing revealed 
flexion to 100 degrees, with moderate pain, and extension to 
0 degrees without pain.  A McMurray's test was negative and 
there was no evidence of cruciate or collateral ligament 
injury noted.  Moderate degenerative changes were noted on 
radiographic study, and the examiner's impression was 
degenerative arthritis left knee status post multiple left 
knee surgeries.  

In October 1998, the veteran was granted a permanent and 
total disability rating for the purpose of non-service-
connected pension benefits, on an extra-schedular basis, upon 
consideration of his service-connected and non-service-
connected disabilities, his age, his education, and his work 
experience..

In February 1999, the veteran testified before the 
undersigned Member of Board during a Travel Board hearing at 
the VARO in Los Angeles.  Under questioning, the veteran 
noted that he had his left knee drained of fluid once every 
two or three months at a VA hospital, and that the knee was 
stiff and painful.  He reported receiving injections into his 
left knee, which would help alleviate pain temporarily, and 
that he had worn a VA-issued knee brace, but the brace had 
been stolen.  The veteran also testified that his left knee 
did not have a full range of motion, and that it was 
difficult for him to stand for long periods of time.   

In April 1999, the RO received progress notes from the VAMC 
in Long Beach, dated from August 1997 to May 1998.  These 
records noted continued complaints and treatment for left 
knee pain.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected left knee 
disability is more severe then previously evaluated.  See 
Arms v. West, 12 Vet.App. 188, 200 (1999), citing Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

The RO has assigned a 20 percent evaluation for the veteran's 
left knee disability, in accordance with the criteria set 
forth in the VA Schedule for Rating Disabilities.  In doing 
so, specific consideration was given to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.  Under this code, for impairment 
of the knee, severe recurrent subluxation or lateral 
instability warrants a 30 percent rating, moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating, and a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability.

Several alternative DCs are also available for assessing 
residuals of knee injuries under 38 C.F.R. § 4.71a.  Under DC 
5256, when there is favorable ankylosis of either knee, a 30 
percent evaluation is warranted.  Ankylosis is considered to 
be favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  A 50 
percent evaluation requires that the knee be fixed at an 
angle between 20 degrees and 45 degrees.  When there is 
extremely unfavorable ankylosis, which involves the knee in 
flexion at an angle of 45 degrees or more, a 60 percent 
evaluation is required.  

Under DC 5260, limitation of flexion of the leg is rated 30 
percent at 15 degrees and 20 percent at 30 degrees.  Under DC 
5261, limitation of extension of the leg is rated 50 percent 
at 45 degrees, 40 percent at 30 degrees, 30 percent at 20 
degrees, and 20 percent at 15 degrees.  Under DC 5262, 
nonunion of the tibia and fibula warrants a 40 percent 
evaluation.  Malunion of the tibia and fibula with marked 
knee or ankle disability warrants a 30 percent evaluation, 
and with moderate knee or ankle disability warrants a 20 
percent evaluation.  

Under DC 5258, a 20 percent evaluation is warranted when 
there is dislocation of semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint.  
This is the highest rating under this code, and would 
therefore not be favorable to the veteran's appeal.  

A review of the evidence reflects the veteran's complaints of 
pain, stiffness, effusion, and instability in his left knee.  
During the most recent VA examination, in April 1998, range 
of motion studies reflected flexion to 100 degrees with 
moderate pain, and extension to 0 degrees (i.e., the leg 
fully straightened) with no pain.  There was effusion noted, 
and the veteran's left knee exhibited moderate degenerative 
changes on radiographic study.  At his Travel Board hearing 
in February 1999, the veteran complained of chronic pain in 
his left knee, and that the pain was a result of use of the 
left knee in everyday ordinary activities.

In view of the above, the Board concludes the criteria for an 
increased rating, to 30 percent, for the veteran's left knee 
disability under DC 5257 are not met.  In sum, given the 
objective medical findings on examination, and radiographic 
findings of moderate arthritis, we find a 20 percent rating 
appropriate.  The Board has also considered assigning the 
veteran a higher disability evaluation pursuant to DCs 5256, 
5260, 5261, and 5262.  However, there have been no objective 
medical findings of ankylosis of the left knee, limitation of 
flexion to 15 degrees or limitation of extension to 20 
degrees, or impairment of the tibia and/or fibula.  
Therefore, these diagnostic codes are not applicable at this 
time.  

The Board has also considered the applicability of the 
precedential judicial decision in DeLuca v. Brown, 8 Vet.App. 
202, 207 (1995), wherein the U.S. Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals, 
prior to March 1, 1999) held that a particular diagnostic 
code which rates on the basis of range of motion must be 
applied in conjunction with 38 C.F.R. §§ 4.40, 4.45, as to 
additional factors affecting limitation of motion.  However, 
DC 5257, which governs here, does not rate merely on range of 
motion, but on overall disability of the knee.  Consistent 
with the Court's later decision in Johnson v. Brown, 9 Vet. 
App. 7, 10-11 (1996), the Board concludes that sections 4.40 
and 4.45 and DeLuca do not apply in the present case.  Cf. 
VAOPGCPREC 36-97 (Dec. 12, 1997).

Furthermore, the Board has also considered the veteran's 
appeal under VAOPGCPREC 23-97 (July 1, 1997), in which it was 
held that, when a claimant has a disability rating under DC 
5257 for instability of the knee, and there is also
X-ray evidence of arthritis and limitation of motion severe 
enough to warrant a zero percent rating under DC 5260 or DC 
5261, a separate rating is available under DC 5003 or DC 
5010.  We note that a zero percent rating under DC 5260 would 
require a showing of flexion limited to 60 degrees, and under 
DC 5261 a showing of extension limited to 5 degrees.  In this 
instance, as noted above, the most recent VA examination in 
1998 reflected flexion to 100 degrees and extension to zero 
degrees.  Therefore an additional rating under 5003 or 5010 
is not applicable here.  

The Board further notes that, during his Travel Board hearing 
in February 1999, the veteran reported having received 
additional treatment for his left knee subsequent to his 
April 1998 VA examination.  He also reported that he would be 
undergoing a VA examination for his left knee later in 
February 1999 at the VAMC in Long Beach.  However, records 
subsequently received from VAMC Long Beach, for the period 
through April 1999, did not reflect a VA examination of the 
veteran's left knee.  Furthermore, the veteran did not 
testify that the additional treatment had been for 
symptomatology or medical findings different than those we 
have considered in reaching our decision.  Therefore, the 
Board concludes the record is complete, and a remand to 
secure additional records is not warranted.  

On the foregoing record, the Board concludes the criteria for 
an increased rating for the veteran's left knee disability, 
beyond 20 percent, are not met.  In reaching this decision, 
we have considered the potential application of the other 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as well as the entire 
history of the veteran's condition as required by Schafrath 
v. Derwinski, 1 Vet.App. 589, 592 (1991).  Furthermore, the 
Board finds in this case the evidence does not present an 
unusual disability picture so as to render impractical the 
application of the regular schedular standard and warrant 
consideration for referral for an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (such ratings may be authorized 
by the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service).  For example, the 
disability has not caused marked interference with employment 
or necessitated frequent hospitalization.  The veteran has 
reported pain in his left knee, but has not indicated an 
inability to complete tasks or that he has been absent from 
work because of this disability.  See Shipwash v. Brown, 
8 Vet.App. 218, 227 (1995), and Floyd v. Brown, 9 Vet.App. 
94-96 (1996).


ORDER

Entitlement to an increased rating for a left knee disorder 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

